UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1311



MABLE N. CANTY; LEROY CANTY,

                                          Plaintiffs - Appellants,

          versus


RICHLAND COUNTY SCHOOL DISTRICT TWO; CHERYL C.
WASHINGTON, individually and in her official
capacity as principal of Dent Middle School,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CA-97-3994-3-19BC)


Submitted:   July 8, 1999                  Decided:   July 21, 1999


Before HAMILTON and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hemphill P. Pride, II, LAW OFFICE OF HEMPHILL P. PRIDE, II, Colum-
bia, South Carolina, for Appellant. Kenneth L. Childs, Kathryn Long
Mahoney, Allen D. Smith, CHILDS & HALLIGAN, P.A., Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mable M. Canty appeals the district court’s order dismissing

her employment discrimination action.   We have reviewed the record

and the district court’s opinion, accepting the magistrate judge’s

recommendation, and find no reversible error.    Accordingly, we af-

firm on the reasoning of the district court.    See Canty v. Richland

County Sch. Dist. Two, No. CA-97-3994-3-19BC (D.S.C. Feb. 9, 1999).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                            AFFIRMED




                                2